       Case 2:19-cr-00219-EEF-JCW Document 103 Filed 12/20/19 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                           CRIMINAL NO. 19-219

 VERSUS                                                             SECTION : L (2)

 DAMIAN K. LABEAUD, LUCINDA THOMAS, MARY                            VIOLATION: 18:371, 18:1343, 18:2
 WADE, JUDY WILLIAMS, DASHONTAE YOUNG,
 GENETTA ISREAL, MARIO SOLOMON and
 LARRY WILLIAMS

                                     NOTICE OF TRIAL – (from 12/30/19)

           Pretrial Conference is set for Monday, March 23, 2020, at 1:30pm (from 12/23/19)

Take Notice that this criminal case has been set for TRIAL on MONDAY, MARCH 30, 2020, AT 8:30AM,
before Judge Eldon E. Fallon, Courtroom C-468, 500 Poydras Street, New Orleans, LA 70130.

Important: Counsel are hereby notified that any request for the imposition of a Non-Guideline
Sentence must comply with the deadlines established in LCrR 32.1.1E regarding the submission of
motions or letters requesting departures from the Sentencing Guidelines.

Note: Photo I.D. is required to enter the building.
Persons on bond must report to the Deputy U.S. Marshal immediately outside the aforesaid courtroom for
evaluation and search 15 minutes prior to appearance.

 Date: December 20, 2019                                WILLIAM W. BLEVINS, CLERK

 TO:                                                    by: Dean Oser, Deputy Clerk

 DAMIAN K. LABEAUD - Bond                               AUSA: Brian Klebba, Edward J. Rivera, Shirin
 Steven Lemoine, Esq.                                   Hakimzadeh, Maria Carboni
 SteveLem@aol.com
                                                        U.S. Department of Justice – Jared L. Hasten
 LUCINDA THOMAS - Bond
 Michael Riehlmann, Rsq.                                U.S. Marshal
 mgriehlmann@hotmail.com
                                                        U.S. Probation Officer
 MARY WADE - Bond
 Samuel Scillitani, Jr., Asst. FPD                      U.S. Probation Office - Pretrial Services Unit

 JUDY WILLIAMS BOND                                     JUDGE
 Ralph Whalen, Esq.
 ralphswhalen@ralphswhalen.com                          MAGISTRATE

 DASHONTAE YOUNG - Bond                                 COURT REPORTER COORDINATOR
 Anna Friedberg, Esq.                                   INTERPRETER: NONE
 afriedberglaw@gmail.com
                                                        Special Agent Robert Orvin
                                                        Federal Bureau of Investigation
 If you change address,
 notify clerk of court
 by phone, 504-589-7686
    Case 2:19-cr-00219-EEF-JCW Document 103 Filed 12/20/19 Page 2 of 2



GENETTA ISRAEL - Bond
James Washington, III, Esq.
jwashington@attorneyjameswashington.com

LARRY WILLIAMS - Bond
C. Gary Wainwright, Esq.
cgarywainwright@gmail.com

MARIO SOLOMON - Custody
Bruce Ashley, II, Esq.
bashleylawyer@aol.com
